Opinion issued May 15, 2003









 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00080-CR
____________

JOHN L. JONES, JR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 871540



MEMORANDUM  OPINION

	This is an appeal from a trial court's order based on a jury's finding of
mental incompetency to stand trial on a criminal charge.  Appellant, John L. Jones,
Jr., was indicted for aggravated assault in 2001.  He was found to be incompetent to
stand trial by jury and committed to state hospitals twice in 2001 and once in 2003. 
See Tex. Code Crim. Proc. Ann. art. 46.02 (Vernon 1979 & Pamph. 2003).  It was
from the 2003 order that notice of appeal was filed.
	However, the trial court's order of incompetency based on the jury's
findings was ancillary to prosecution of the aggravated assault which remains
pending in the trial court.  An order resulting from a competency hearing is not a final
judgment and is not directly appealable.  Ortega v. State, 82 S.W.3d 748, 749 (Tex.
App.--Houston [1st Dist.] 2002, no pet.); Morales v. State, 801 S.W.2d 624, 625
(Tex. App.--Dallas 1990), aff'd, 830 S.W.2d 139 (Tex. Crim. App. 1992). 
	Therefore, we dismiss this appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).